Per Curiam:
The right claimed by the appellant could only be acquired under the government and discipline of the Reformed Presbyterian church. By the rules of that’church the right of installation is delegated to the Presbytery. Until it sees proper to install, a candidate for the pulpit has no right thereto as pastor. The Pittsburgh Presbytery, by due course of proceeding, refused to install the appellant, and ordered him to vacate the pulpit, which he had temporarily been suffered to occupy. He was further ordered to desist from preaching in the First Reformed Presbyterian church in Pittsburgh. Thenceforth his attempt to disregard the action of the Presbytery was in violation of the duly constituted authority of the church to which he owed obedience ; and the learned judge committed no error in making the preliminary injunction perpetual.
Decree affirmed and appeal dismissed at the costs of the appellant.